Dismiss and Opinion Filed June 21, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00277-CV

 JOEL HOLINER, M.D., JOEL A. HOLINER, M.D., P.A. D/B/A HOLINER
  PSYCHIATRIC GROUP AND ARTHUR CHAVASON, M.D., Appellants
                              V.
                  LAURA VETTOR, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-10520

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      Stating all controversies between them were successfully resolved in

mediation, the parties have filed a joint motion to dismiss the appeal and petition for

permissive cross-appeal. We grant the motion and dismiss the appeal and petition

for permissive cross-appeal. See TEX. R. APP. P. 42.1(a).




                                            /Bill Pedersen, III//
210277f.p05                                 BILL PEDERSEN, III
                                            JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JOEL HOLINER, M.D., JOEL A.                    On Appeal from the 68th Judicial
HOLINER, M.D., P.A. D/B/A                      District Court, Dallas County, Texas
HOLINER PSYCHIATRIC GROUP                      Trial Court Cause No. DC-20-10520.
AND ARTHUR CHAVASON,                           Opinion delivered by Justice
M.D., Appellants                               Pedersen, III, Justices Osborne and
                                               Nowell participating.
No. 05-21-00277-CV          V.

LAURA VETTOR, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal
and petition for permissive cross-appeal.

      We ORDER that each party bear its own costs of this appeal.


Judgment entered this 21st day of June 2021.




                                       –2–